Citation Nr: 1024775	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-21 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk






INTRODUCTION

The Veteran has active service from February 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in November 2004 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, denying the Veteran's claim for 
service connection for hypertension.
 
This matter was previously before the Board in February 2009, at 
which time it was remanded for additional development.  It is now 
returned to the Board.


FINDING OF FACT

The Veteran's current disorder of hypertension was caused by his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's hypertension is proximately due to, or the result 
of, his service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

The Board has considered whether further development and notice 
under the VCAA of 2000 or other law should be undertaken.   
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

II.  Entitlement to Service Connection for Hypertension

Service connection may be granted for a disorder resulting from a 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disorder that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for a 
disorder diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disorder is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

The Board further notes that service connection may also be 
granted for a disorder shown to be secondary to a service-
connected disability.  The applicable regulation provides that 
service connection may be granted for a disorder shown to be 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.     § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for Veterans 
Claims (Court) to allow service connection for a disorder which 
is caused by a service-connected disability, or for the degree of 
additional disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Recently, the regulation was revised to incorporate the Court's 
ruling.  See 71 FR 52747, Sept. 7, 2006.  The regulation now 
provides as follows:

(a) General.  Except as provided in §3.300(c), 
disability which is proximately due to or the result 
of a service- connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.                                    (b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of 
a service- connected disease or injury, and not due to 
the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice- connected disease or 
injury was aggravated by a service- connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established 
by medical evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the 
current level of severity of the nonservice-connected 
disease or injury.  The rating activity will determine 
the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, 
from the current level.

Service connection has been previously established for multiple 
disabilities, including diabetes mellitus and various associated 
complications.  The Veteran contends that he developed 
hypertension secondary to his service-connected diabetes 
mellitus.  

Here, the Veteran has a diagnosis of  hypertension from his April 
2010 VA examination.  The Board notes that the Veteran has been 
prescribed the medication Norvasc as early as 1988 to control his 
hypertension.  He currently takes diltiazem and Lisinopril daily.  
He has had significantly elevated blood pressure readings in the 
past.  For example, a private record indicates a reading of 
150/106 in November 1988.  	

Consequently, the determinative issue is whether the Veteran's 
hypertension is attributable to his military service - 
including, as he is alleging, secondary to his already service-
connected diabetes mellitus.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

There is medical evidence of record providing this required 
linkage between the Veteran's hypertension and his service-
connected diabetes mellitus.  In particular, in April 2010, 
after examining him, a VA examiner diagnosed hypertension 
secondary to his diabetes mellitus.  

Although there is an earlier VA examination dated in March 2006 
which contains a contrary opinion, the Board finds that any 
reasonable doubt may be resolved in favor of the Veteran.  The 
Board also notes that although the Veteran does not currently 
have elevated blood pressure readings, he nevertheless has a 
disability because he has a history of diastolic readings over 
100 and the disorder must be controlled through two prescribed 
medications. 

Accordingly, service connection for hypertension secondary to the 
already service-connected diabetes mellitus is warranted.







ORDER

Service connection for hypertension is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


